 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDHamlin-Overton Frame Co., Inc.andUnited Furni-tureWorkers of America,AFL-CIO.Case 7-CA-7621August 25, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn February 16, 1970, Trial Examiner FrederickU.Reel issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practices,and recommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He also foundthat the Respondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, the General Counsel filed exceptions tothe Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thattheRespondent,Hamlin-Overton Frame Co., Inc.,SouthHaven, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U REEL, Trial Examiner: This case, heardat South Haven, Michigan, on January 8, 1970,' pursuantto a charge filed the preceding November 7, and a complaintissuedNovember 21, presents questions as to whetherRespondent, herein called the Company, deprived certainemployees of their seniority and threatened to lay themoff or discharge them because of their activities on behalfof the Charging Party, herein called the Furniture Workers,and because they had furnished affidavits in support ofcharges being investigated by the National Labor RelationsBoard.Upon the entire record,' and after due considerationof the briefs filed by General Counsel and by the Company,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATIONS INVOLVEDThe Company, a Michigan corporation engaged at SouthHaven in the manufacture of picture frames and relatedproducts, annually ships products valued in excess of$50,000, to points outside the State, and is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act. The Furniture Workers and the Wood-workers and Platers Union, herein called the Woodworkers,are labor organizations within the meaning of Section 2(5)of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn December 23, 1968, following an election pursuantto consent agreement, the Woodworkers became the certifiedbargaining representative of the Company's production andmaintenance employees. On March 7, the Woodworkersand the Company entered into a collective-bargaining agree-ment The agreement provided in part that "Seniority shallbe on a departmental basis ...." and contained grievanceand arbitration provisions, as well as a union-security clause.Apparently,notwithstanding the certification of theWoodworkers, some employees continued to support whatappears to be a rival labor organization, the FurnitureWorkersOn March 6, the latter filed an unfair laborpractice charge against the Company alleging discriminationagainst employees Susie Winfrey, her husband John Winfrey,LuvicieMeunier, and Nadine Foster for having supportedthe Furniture Workers. The Board's Regional Office investi-gated this charge and dismissed it on April 29 for want'Except where otherwise indicated all other dates herein refer tothe year 19692(Certain inadvertent error, in the transcript have been noted andcorrected )185 NLRB No. 7 HAMLIN-OVERTON FRAME COof evidence that the Company's actions "were institutedfor any reasons other than bona fide economic motivations."Meanwhile, on April 24, the Furniture Workers fileda charge against the Woodworkers alleging that the latterfailed to file and process grievances on behalf of the Win-freys,Menumer,and Foster, because of their support ofthe Furniture Workers, and that this conduct violated theWoodworkers' duty of fair representation. An amendmentto the charge, filed June 4, contained an additional allegationthat the contract between the Woodworkers and the Compa-ny includedan illegal union-security clause. Those chargeslikewise were investigated by the Board's Regional Officeand culminated in a settlementagreementwhich the Wood-workers signed on June 10 and the Regional Directorapproved on June 23. The settlement agreement requiredtheWoodworkers to post a notice (which was done onJuly 10) and to comply with the terms thereof. Theseincluded processing, if requested, the grievances of theWinfreys,Meunier, and Foster, and correcting the union-security clause in the contract to give persons employedat the time it became effective 30 days in which to jointhe Woodworkers.In the course of investigating the charges referred toabove, the Board's agentsinterviewed and took affidavitsfrom Susie Winfreyas wellas from other persons.B. Interference, Restraint, and CoercionOn Tuesday, June 10, Susie Winfrey, an employee inthe filling department, told her union steward, Jean McCash,that she wanted to file a grievance. McCash promptlywent to the plant superintendent,Marshall Corey, andbrought him to where Winfrey was working, so that Winfreycould state her grievance.Winfrey told Corey that whileshe had been laid off for want of work other employeeshad beenassignedto do steelwoohng work rightfully hersCorey angrily rejected the grievance, stating that he wouldput whomever he pleased to work, and he tore downthe seniority card which had indicated Winfrey's seniorityfor steelwooling.At thistimeCorey also stated that hewas going to combine the sanding and filling departments,and repeated that he would put whomever he pleasedto do the steelwooling at that time. He also stated thatwhen he joined the two departments the seniority of theemployees "would go on as it was "The next day, June 11, Winfrey again discussed hergrievance with Corey in McCash's presence. On this occasionCorey, after indicating that he would notcall anemployeein from layoff for a mere 2 or 3 hours' work a day,added that Winfrey was a troublemaker who kept runningto the AFL-CIO and to the National Labor RelationsBoard, and that everything she had told the AFL-CIOand theBoard(apparently referring to statements she hadmade insupport of thecharges againstthe Company andtheWoodworkers) was nothing but lies. According to Win-frey's testimony, Corey stated that if she "went to them"he "was going to fire" her. McCash testified that CoreysaidWinfrey "should be fired for all the trouble thatshe caused." Corey, called asa witnessby General Counsel,did not remember what he had said in this regard. Duringthe interview Corey further stated that, unionor no union,85he was "going to run that place the way it had beenrun for the last 25 years."Ifind that Corey's statement to Winfrey in the presenceofMcCash that he either "was going to" or "should"discharge her for giving information respecting her griev-ances to another union or to the Board constituted interfer-ence, restraint, or coercion of employees in the exerciseof rights guaranteed in Section 7 of the Act, and violatedSection8(a)(1).C. AllegedDiscrimination1The factsAs already noted, Corey told Winfrey on June 10 ofthe Company's intentiontomerge or combine the fillingdepartment (which at that time consisted of only threeemployees-Winfrey, Foster, and Meunier) with the sandingdepartment, which apparently had six or seven employeesThe record suggests that in the months preceding theevents here involved there had been insufficient work inthe filling department to keep the employees there occupiedfull time. On occasion the employees in that departmenthad been moved temporarily to other tasks. After themerger or combination of the departments, Winfrey, accord-ing to her testimony, continued to perform the same dutiesshe had before with "justa littlemore sanding, that'sall."Asked whether the fill department still existed, sheanswered- "The tableis stillstanding there . .. Nobodyworking there, just whenever there is fill work to be done,then is when we go over there and work."On June 10 the Company wrote the Woodworkers, asthe bargaining representative,statingthe Company's inten-tion "with Union approval and subject to Union recommen-dations, to consolidate" the departments in question. Theletter stated, in accordance with what Corey had toldWinfrey, "The seniority of the . . . employees will beaccording to date of hire," and concluded- "Please advisethe Company of any action taken at yourearliestconven-ience."Later on June 10 the Woodworkers held a unionmeetingto consider the Company's letter.According to the thenvice president (soon thereafter president) of the Woodwork-ers, there was a good deal of "arguing andfighting" althoughno quorum was present. The issue was further complicatedby the fact that the merger under the terms prosposedby the Company adversely affected employee Wilma Thomp-son,whoseson waspresident of the Woodworkers. Mrs.Thompson had been hiredin the sandingdepartment inFebruary 1968, and would be junior to Winfrey, Foster,and Meunier if their seniorityin themerged departmentdated from their originial date of hire. The memberspresentat themeeting(not aquorum) voted to accept the companyproposalThe next morning,June11, Thompsonresigned as presi-dent of the Woodworkers The new president promptlycalled a meeting of the "unioncommittee" (consisting ofherself, the secretary, and from one to three stewards)to discuss the Company's proposal. The committee tookthe view that under the Woodworkers' contract with theCompany, which provided for "departmental" rather than 86DECISIONSOF NATIONAL LABOR RELATIONS BOARD"plant" seniority, "if they allow this letter, we would begoing againstour contract." On June 12 the committeesent the Company the following letter over the signatureof the Woodworkers, by the acting secretary:The General Committee had a specialmeeting andrejected the letter.We feel there has been no provisionmade for the seniority for those effected [sic].We must retain the senority [sic] rights. If youwish to discuss this more let us know.The next afternoon, June 13, the Company posted thefollowing notice in the plant:Because of lack of work in the Filling Departmentitisnecessary to combine the Filling Departmentwork with the Sanding Department.The seniority of the Sanding Department will governsince that department survives.The employees from the discontinued department willbe added to the bottom of the seniority list of theSanding Department according to their presentseniori-ty in the discontinued Filling Department.This is in accordance with our policy to attempt tokeep everyone employed and to give the greatest possi-ble credit and preference to seniority.In connectionwith the Company's change of position,I credit the following testimony of Corey:Trial examiner:Mr. Corey, did you have anythingto do with posting the notice on June 13? It saysthe people in the fill department will go to the bottomof the seniority listWitness: No, I did not.Trial examiner: Were you involved in the discussionswhich led to the change of positions?Witness- No, not at all.Trial examiner: When did youlearn notwithstandingwhat you have said in that letter something differentwas goingto be done about seniority?Witness:Iwasadvised that the union offer didnot agreewith this, and later I saw the notice theday itwas goingto be posted.Trial examiner: Did you suggest thechangebe made?Witness: No.Trial examiner Were you consultedabout makingthe change?Witness: No sir.Trial examiner: Did you know about it prior tothe time that the company officials who have controlmadethe change?Witness:Not prior to the time. I knew it at thetime.When it was typed up I saw it after it wastyped up.On June 24 the Company laid off three employees fromthe sandingdepartment-Winfrey,Meunier, and Foster.Had the company policy stated inits letterof June 10been followed,Mrs. Thompson would have been laid offinsteadof Winfrey. The latter was recalled to work August7,missing approximately 1 month's work, as the entireplant was closed for 2 weeks in July. On July 5 Winfreywrote the Woodworkers,complainingover her loss of senior-ity.The Woodworkers apparently declined to process thisgrievance because Winfrey had not first presented it orally,as the contract grievance procedure provided.2.Concluding findingsThe complaint alleges that the Company reduced theseniority of Winfrey, Meunier, and Foster because of theiractivities in behalf of the Furniture Workers and becausethey had given affidavits to the Board in the investigationof the charges against the Company. This theory is notsupported by a preponderance of the evidence. To be sure,Corey expressed his displeasure over Winfrey's resortingto the Furniture Workers and the Board. Nevertheless,at the very time he was so expressing himself, the Companyproposed to the Woodworkers a merger plan under whichWinfrey,Meunier, and Foster would have retained theirseniority.The Company later changed its position anddeprived them of seniority because of the objections raisedby the Woodworkers, and not because of any animosityharbored by the Company .3 The record is clear that theprotest of the Woodworkers' committee, which led to thechange of policy was in no way sponsored, instigated, orinfluenced by the Company.Itmay be that the Woodworkers, although ostensiblyrelying on a construction of the contract, was in factmotivated by its resentment of the activities of Winfrey,Meunier, and Foster, or by the family relationship betweenthe union president and one of the employees. If the Compa-ny in yielding to the Woodworkers knew or should haveknown that the latter acted for illegal reasons, this mightwell establish a violation by the Company. But this isnot the theory on which the case was tried, and in anyevent has only suspicion, not evidence, to sustain it, fortheWoodworkers' construction of the contract is at leastarguable.' Suspicions may be further aroused by the Wood-workers' rejection on technical grounds of Winfrey's griev-anceBut General Counsel could have sought to reopenthe settlement agreement in the case against the Woodwork-ers had he found anything improper in the conduct ofthat unionHe elected instead to proceed solely againsttheCompany, as to which on this aspect of the casehe failed to sustain his burden of proof.''General Counsel finds the Union's letter of June 12 "confusing"in its reference to seniority The letter rather plainly rejects the Company'sseniority proposalIam not concerned with whether the Company'soriginal,or its later,constructionofthecontractinsofarasitaffectsWinfrey's seniority is correct, but only with whether the Company changeditsposition because of Winfrey's protected activity The validity of theinterpretation of the contract can be tested in another forum GeneralCounsel suggests that the Woodworkers would not process a grievancedirected at their own construction of the contractWinfrey, however,can assert a statutory right to fair representation, and may have a causeof action under the contract as a third party beneficiary'General Counsel's complaint alleges that the Company reduced theseniority of Winfrey, Meunier, and Foster because the employees "Hadengaged in activities on behalf of the [Furniture Workers] and givenaffidavit testimony to the Board in the investigation of Case No 7-CA-7208 " General Counsel states in his brief "Prior to June 9, or10, 1969, the Employer had no reason to be hostile to Susie WinfreyTrue,Winfrey had given testimony in connection with Case No 7-CA-7208, filed by the United Furniture Workers of America, AFL-CIO, against the Respondent However, this case had been dismissed,and as far as the Employer knew on June 9 or 10, 1969, the matterwas dead " Thus abandoning his original theory, General Counsel nowargues that by filing her new grievance with Corey, Winfrey demonstratedthat she "had not been subdued but was once again pressing for her HAMLIN-OVERTON FRAME CO.CONCLUSIONS OF LAW1The Company, by threatening an employee with repris-als for taking her complaints concerning conditions ofemployment to a labor union and for giving informationto the Labor Board, engaged in an unfair labor practiceaffecting commerce withing the meaning of Section 8(a)(1) and Section 2(6) and (7) of the Act.2.The Company has not engaged in the other unfairlabor practices alleged in the complaint.THE REMEDYIshall recommend that the Company cease and desistfrom its unfair labor practice and that it post an appropriatenoticeAccordingly,upon the foregoing findings andconclusions, and upon the entire record in this proceeding, Irecommend, pursuant to Section 10(c) of the Act, issuanceof the following-ORDER'Respondent, Hamlin-Overton Frame Co., Inc., its officers,agents, successors, and assigns shall:1.Cease and desist from:(a)Threatening any employee with discharge or otherreprisal for seeking the assistance of a labor organizationor for making statements or otherwise giving informationto representatives of the National Labor Relations Board.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsunder Section 7 of the National Labor Relations Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Post at its plant in South Haven, Michigan, copiesof the attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 7, after being duly signed by Respondent'srepresentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidrights," and that since "the problem once again presented itself, theRespondent took action to insure its permanent correction " Passingover the hyperbole (a seniority change is scarcely a "permanent correc-tion"), I reject the new theory as supported by nothing more thanfaint suspicion I accept Corey's testimony that so far as he was awarethe change in company policy was caused by the stated oppositionof the Woodworkers to the original proposal for merging seniorityIn the event no exceptions are filed as provided by Section 102 46of the Rules andRegulationsof the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Section 102 48 of the Rules andRegulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposes87notices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.'In the event that the Board's Order is enforced by a Judgmentof a United States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "In the event that this recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAN AGENCY OF THE UNITED STATES GOVERNMENTWE WILL NOT threaten to discharge or otherwisediscriminate against any employee for seeking theassistanceof any labor organization, or for makingstatementsorotherwisegivinginformationtorepresentatives of the National Labor Relations BoardWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir right to form, join, or assist labor organizations.HAMLIN-OVERTONFRAME CO., INC.(Employer)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 500Book Building, 1249 Washington Boulevard, Detroit, Michi-gan 48226, Telephone 313-226-3200.